                  Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 1 of 7


Jonathan Grunberg

From:                              Lin Wood <lwood@linwoodlaw.com>
Sent:                              Saturday, February 15, 2020 11:00 AM
To:                                Chelsea Gray
Cc:                                Taylor Wilson;                                                               ; Nicole
                                   Wade; Kimmy Hart Bennett; Jonathan Grunberg; Taylor Wilson;                            ;
                                   Matt C. Wood (mwood@wshllp.com); Ashley Wood                                  ; Chandler
                                   Wood                             Debby.Wood@
Subject:                           Re: God has given me permission to be profane in this email, which is my last email of
                                   the night.


You just condemned yourself to hell by writing me this email. Offer rescinded to you. Don’t utter my name again, traitor.
You have no idea how well I got your treated when Taylor and others did not.

Now. You stop. Now.

L. Lin Wood
L. LIN WOOD, P.C.
1180 West Peachtree Street
Suite 2040
Atlanta, GA 30309
Telephone: (404) 891-1402
Direct Dial: (404) 891-1406
Facsimile: (404) 506-9111
E-Mail: lwood@linwoodlaw.com

Sent from my iPhone



        On Feb 15, 2020, at 10:31 AM, Chelsea Gray <cgray@linwoodlaw.com> wrote:

        Lin:

        Stop. Please leave Taylor alone. He is not a miserable, lying sack of shit, nor a snake. All he has done is
        sacrifice for you. I don’t think I need to go into those details.

        And I know right now you probably think I am a snake. Or I have betrayed you. I haven’t. I love everyone
        and this is not ok. Not even a little.

        You want to talk about not getting sleep, I haven’t had sleep! All of this is very upsetting to me and one
        thing I can say is, no one has deleted files.

        .... Just stop. Please.

        Sent from my iPhone



                 On Feb 15, 2020, at 10:14 AM, Lin Wood <lwood@linwoodlaw.com> wrote:

                                                              1

                                                                                                         EXHIBIT "I"
 Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 2 of 7
Keep lying. USDOJ shall be checking ALL computers. I know liars. You been lying ever
since your yelled at me and accused me of being insane. Liar.

You miserable lying sack of shit. You low life lying snake.

Your know                involvement. Tell it. Now.

You are ALL in trouble. Big trouble. Computer fraud. Conspiracy to commit computer
fraud.
Violation of fiduciary duties.
Conspiracy to violate fiduciary duties. Slander and defamation. Conspiracy to slander
and defame. Conspiracy to interfere with my business relations, including clients and co-
counsel. I think you are in more criminal and civil trouble than the former big mouth,
Michel Avenatti.

Your time would best be served on your knees telling me you are sorry. Telling my
children you are sorry for hurting my family with your campaign of lies.

Best outcome for you in eternity Is Hell for repeatedly interfering with God’s
commandment to children to honor their father.

I will make sure you that you never practice law again ever if you do not admit your sins,
all of them by 10:30 am. Extensions grants each quarter hour thereafter depending on
the amount of truth you tell me with each email. Start with admitting your lies.

Tell the full truth or suffer through full pains thereafter.

Same is true with every one of the snakes involved. Tell every one of them. Now.

Start now by listing the names everyone one you talked to about my children. List every
accusation you made against me. Start there and maybe I will extend your deadline.

I want to know each and every fact of which you are aware with respect to the
involvement of             and or               . I want those facts by 10:30 AM. If you
want to have a chance to save your future for your career, yourself and your family. You
better come clean and tell the truthgiver the truth starting NOW.

I am going to learn that information in a criminal case involving you if necessary. I am
going to learn that information from you in a civil case involving you that is an almost
certainty. Your best chance for mercy from L. Lin Wood is for you to start pouring the
truth on me regarding information on                  by 10:30 AM this morning. Save
your child. Save your wife. Save your life.

Games are over Taylor. You were always a rookie playing in the big leagues with me.
From big mouth heading down south best describes you.

Your are doing to want a major dose of mercy from me. The sooner you come clean, the
better. The longer it takes, the worse.

Start apologizing. Start telling the truth. Admitting the full truth quickly and voluntary is
your only hope.


                                               2
 Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 3 of 7
L. Lin Wood
L. LIN WOOD, P.C.
1180 West Peachtree Street
Suite 2040
Atlanta, GA 30309
Telephone: (404) 891-1402
Direct Dial: (404) 891-1406
Facsimile: (404) 506-9111
E-Mail: lwood@linwoodlaw.com

Sent from my iPhone



       On Feb 15, 2020, at 8:15 AM, Taylor Wilson
       <georgetaylorwilson@gmail.com> wrote:

       Lin: I don’t know what most of this means and won’t respond to it
       except to tell you unequivocally that I have not even accessed a
       computer, much less your files, since I felt forced to resign my position
       yesterday immediately following our most recent phone conversation at
       11:17 am yesterday. Nor have I at any time deleted any of your or your
       firm’s files. I have never at any time for any reason committed a crime
       against you or your firm. I’m sad to see these accusations. Taylor.

       Taylor Wilson
       678-787-0216



               On Feb 15, 2020, at 3:45 AM, Lin Wood
               <lwood@linwoodlaw.com> wrote:

               You damn dumb motherfuckers.

               You have now subjected yourselves and your
               families to the fact that you are all guilty of
               federal crimes. And you are going to be ruined
               financially, if necessary, in civil and criminal
               lawsuit. You committed computer fraud today
               and possibly bank fraud. Your lies and fraud
               upon law firms and your employers are going to
               come back quickly to haunt you for the rest of
               your lives.

               You fucked with the wrong guy. You fucked with
               Lin Wood. Bad fucking choice.

               Here are the findings of your final judgment day
               on earth for today, the day after my Valentine's
               Day massacre:


                                           3
Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 4 of 7

          Taylor, you're not going to get one thin dime
          from me on any case. That includes                  and
                       Sue me. You will lose. You can tell
          your co-conspirators, Nicole, Jonatha, Kimmy
          and Chelsea. All the damn criminal conspirator
          wars who deleted emails and Word documents
          related to the         and             cases are in
          fucking serious criminal and civil exposure. Did
          you really think that an expert could not
          determine when those files were deleted, by
          whom, when, and any efforts to now restore
          them. You are all dumb as hell. I am not. I will
          be setting up a meeting next week with the US
          Attorney for the Northern District of Georgia. He
          will meet with me. He knows who I am. You
          apparently never did. I suspect
                                           shall want to speak
          with certain people on this email within the next
          5 to 7 days. I suspect that the tax authorities of
          this country will also come down on you with the
          wrath of God. Nobody fucks with me and my
          children. You have been all been playing your
          Bullshit games of lies too long. Too long is too
          long. Always has been. Always shall be. God
          Almighty told me to get you back to where you
          belong. Broke and essentially homeless. Some
          advice to                 : sell your
          “home” at                         s before the
          potential buyers know that you both are
          frauds. You may not get the same value for it
          after they learn who you are as you will when
          they learn the truth about who you really
          are. You all forgot that I am a truth giver. Maybe
          the IRS will be the new owner of your          home
          that you brag about so much that it makes
          people around you turned off by your love of
          fame and fortune? You worship false
          gods. When I find my God's will, and I did over
          the past several days, my instructions from Him
          are clear. His will shall be done. And no damn
          fool or even someone who thinks they are smart,
          should ever interfere with His will. You tried to
          do so. You failed miserably. One day soon, my
          children shall honor their father. Despite your
          best damn lying efforts to interfere with our
          relationship and urging them to dishonor me.

          The fact that you, Taylor, involved innocent
          people like Kimmy and maybe even Chelsea, is
          going to haunt you and your wife and your
                                     4
Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 5 of 7

          children for the rest of your lives on
          earth. Shame on you. You are disgusting.

                          , I have been ashamed of you
          from the day you first turned on me to support a
          lie about my sanity which impacted negatively
          my relationship with all of my children. You
          deserve to be damned on earth because I believe
          you going to be damned for eternity.

          You all better get on your knees and pray to
          Almighty God that He now asks me to show you
          mercy. If he does, I will show it, if he does not, I
          will deliver a fiery judgment against you on
          earth. Who the fuck did you think you were
          dealing with? You were screwing around with
          me, but I was someone else in disguise. You in
          fact in have been screwing around with God
          Almighty. I am not God. You lied when you told
          others that I thought I was. No one can be God,
          because no one can create himself or herself. I
          am L. Lin Wood – the sole member of L. Lin
          Wood, P.C. The architect of the most masterful
          and powerful Valentine's Day massacre known in
          American history. The last one killed
          seven. Mine will ruin many more before it is
          over. Deservedly so.

          You are the ones who are crazy, not me. You are
          all fools, not me. You are all driven by fame and
          fortune, not me. My reading of the Bible teaches
          me that God is not going to accept your
          words. You are going to have to spend every day
          for the rest of your lives on earth by your every
          act and deed proving to God that you are
          genuinely sorry for the sins you have committed
          against HIM. I'm not going to waste anymore
          time listing your sins. You know them. God
          knows them.

          I will pray for your souls. And I will pray that
          God has mercy on your souls. But only God has
          the power to decide that issue. For all I know, He
          may already have decided it.

          Buckle up your damn seatbelts. Unless I change
          my mind under the instructions of God, you are
          in for the roughest ride of your lives. I'm going
          to teach you all a lesson that you are going to
          learn. Here is the lesson: never try to interfere
                                   5
Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 6 of 7

          with any Father’s relationship with his children
          and vice a versa. Never means never. Always
          has, always shall.

          I shall sleep well tonight even though I'm writing
          a bunch of crazy people at a crazy person's
          hour. I live on God's time clock. This sane man
          had a lot of business to conduct
          tonight. Business that God Almighty exposed to
          him and told him to expose to others.

          I bet it's going to be a long, long time before any
          of you ever sleep well again. Taylor, you are a
          damn pussy. You didn't even have the balls to
          show up for your little meeting that I already
          knew you were going to try to have before you
          had it. I know what all of you did with respect to
          my son’s visit before you even did it. Now you
          better get on the damn phone and you better tell
          everyone of my children that you were fucking
          wrong and that you intend to do all you can
          going forward the beg for their father's
          mercy. Both their father on earth, and their
          Father in Heaven. You better tell everyone of my
          children to start honoring their father and never
          ever stop doing so.

          Good night. I know you will not sleep well.

          PS: Taylor, tell all of you damn co-conspirators
          that their asses are in criminal and civil liability
          trouble. Be sure to tell Jonathan and Nicole. I
          listened to that damn blowhard Jonathan run his
          mouth. At midday, silently. Because I knew that
          I was getting ready to slam his ass deep into the
          ground with my time came. My time came. His
          ass is in trouble and this time, he will not land
          on his 2 feet. He will be on his damn two knees
          begging me and Almighty God for mercy. They
          will never get a dime from me. I dare you to sue
          me for it. You don't have the balls to do it and if
          you do it, you shall lose and in the process, lose
          more of your damn asses if there's anything left
          of your asses after I finish with your asses
          tomorrow if you don't call my children and beg
          for my mercy like damn dogs begging for a damn
          piece of meat after not eating for 3 months. I
          think my message is clear. God has now asked
          me to refrain for the rest of this night and
          tomorrow from further profanity. I shall always
                                   6
Case 1:21-cv-01169-TCB Document 35-9 Filed 05/03/21 Page 7 of 7

          follow my God's's will and never anyone's on
          earth, including mine.

          Last word, if any of you get within the missile
          range of my office or home, I will have you
          arrested. You make one more threat, at false
          accusation or attempt to interrupt me and as far
          as I'm concerned, you can all rot to hell in jail.

          You know me, always one more last
          word. Tomorrow after 11:00 AM, I am going to
          be writing emails to
                    . I will be discussing with them how
          you



                                                  . By your
          free will, you sought to hide the truth to enrich
          your selves. It's not going to be pretty for
          you. Fraud never is pretty Ask Michael
          Avenatti. Never has been. Never shall.

          Good night.

          L. Lin Wood
          L. LIN WOOD, P.C.
          1180 West Peachtree Street
          Suite 2040
          Atlanta, GA 30309
          Telephone: (404) 891-1402
          Direct Dial: (404) 891-1406
          Facsimile: (404) 506-9111
          E-Mail: lwood@linwoodlaw.com
          Website: www.linwoodlaw.com




                                   7
